J-S72031-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: S.E.E., A          :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: M.S. MOTHER AND             :
 S.S., STEPFATHER                       :   No. 1779 EDA 2017

                Appeal from the Order Entered May 17, 2017
           in the Court of Common Pleas of Philadelphia County,
              Family Court at No(s): CP-51-AP-0000997-2016


BEFORE:    BENDER, P.J.E., MUSMANNO, J., and STEVENS*, P.J.E.

DISSENTING STATEMENT BY MUSMANNO, J.:            FILED JANUARY 08, 2018

      I respectfully dissent. Under our standard of review, we are to accept

the trial court’s findings of fact and credibility determinations.   We have

consistently recognized that the trial court’s decision should not be reversed

merely because the record would support a different result. See In re T.S.M.,

71 A.3d 251, 267 (Pa. 2013).




____________________________________
* Former Justice specially assigned to the Superior Court.